EXHIBIT 99.1 NEWS RELEASE For Immediate Release Contact:Pat Lawlor (925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Announces Webcast of its Fourth Quarter Earnings Conference Call on May 13, SAN RAMON, Calif. (BUSINESS WIRE) – May 1, 2008 Giga-tronics Inc. (Nasdaq:GIGA) will release results for the fourth quarter of fiscal year 2008 on Tuesday, May 13, 2008, after the close of trading on the Nasdaq Stock Market. Also on Tuesday, May 13, 2008, Giga-tronics will host a conference call at 4:30 p.m. ET to discuss the results and provide an update on the company's operations and future outlook. To participate in the call, dial (866) 463-5401, and enter Access Code 652212#.It is recommended that you call in 10 minutes prior to the start time. This conference call will be broadcast live via the Internet and may be accessed on our website at www.gigatronics.com under "Investor Relations". A replay of the call will also be available later on our Investor Relations website. This conference call discussion reflects management's views as of May 13, 2008 only. Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in both defense electronics and wireless telecommunications. Headquartered in San Ramon, California, Giga-tronics is a publicly held company, traded over the counter on NASDAQ Capital Market under the symbol "GIGA".
